Case 1:09-cr-00466-BMC-RLM Document 491 Filed 12/07/18 Page 1 of 3 PageID #: 6375
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  GMP:ASF                                             271 Cadman Plaza East
  F. #2009R01065                                      Brooklyn, New York 11201

                                                      December 7, 2018

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:     United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

               The government hereby renews its Motion in Limine, previously filed with the
  Court on two occasions, to preclude any questioning or references to the Bureau of Alcohol,
  Tobacco, Firearms and Explosives (“ATF”) Operation Fast and Furious (the “Operation”).

                 As the government has set forth in the government’s prior two motions in
  limine, filed on April 9, 2018 (Dkt. 213) and on September 21, 2018 (Dkt. 326), the details
  about the Operation are in no way relevant to this case. The defendant is charged with
  possessing and using firearms in furtherance of drug trafficking activities; however, any details
  of the Operation itself would have no bearing on whether the defendant or his associates
  possessed or used the firearms in question. On October 25, 2018, the Court denied the
  government’s motion to preclude references to Operation Fast and Furious as “premature
  without prejudice to renewal at trial should defendant seek to introduce evidence that is
  ultimately covered by this motion and the Government believes is improper.” Order on Second
  Tranche of Motions in Limine (Dkt 390) at 17.

                 Given the amount of negative reporting on the Operation, it was not difficult for
  the government to predict that the defense would attempt to distract and confuse the jury by
  referencing the Operation during trial. On Monday, November 26, 2018, during the voir dire
  of government money laundering expert Donald Semesky, the government’s prediction was
  confirmed when Mr. Balarezo engaged in the following colloquy in an improper attempt to
  elicit information about the Operation:
Case 1:09-cr-00466-BMC-RLM Document 491 Filed 12/07/18 Page 2 of 3 PageID #: 6376




         Q       And I understand that you did write an article, you authored an article entitled
                 What if Fast and Furious was Investigated as a Money Laundering Crime; is
                 that correct?

         A       Yes, I did.

         Q       What was that about?

         A       What that was about was that it -- what I was pointing out was that if that case
                 was investigated as a money laundering case instead of a gun case it would not
                 have brought the same issues to bear that impeded that
                 investigation, which is the Second Amendment case.

         Q       You talk about that case, Fast and Furious, what is that?

         MR. FELS: Objection.

         THE COURT: Sustained.

  Nov. 26, 2018 Tr. at 1231. Absent a Court ruling that questions or evidence about the
  Operation are completely off-limits in this trial, this attempt to elicit details about the Operation
  will not be the last.

                  The defense strategy is transparent. Given the substantial number of articles
  that have been written about the Operation, many of which criticize the government’s handling
  of the movement of weapons from the United States into Mexico, the defense is attempting to
  use the well-known operation to place the government on trial. While the government will
  seek to introduce at trial seized weapons that had been identified by ATF agents within the
  scope of the Operation, 1 any details about the Operation itself are completely irrelevant to the
  issues at trial under Rule 401 of the Federal Rules of Evidence and should be excluded on
  those grounds alone. To the extent that the details of the Operation are in any way relevant,
  pursuant to Federal Rule of Evidence 403, any minimal relevance would be greatly outweighed
  by the substantial risk of misleading the jury and unfair prejudice against the government.

                The government respectfully seeks a ruling at this time precluding any further
  mention of the Operation, and in so doing, incorporates by reference its previous arguments in

         1
         Notably, these weapons were intercepted in the United States before they could be
  smuggled to Mexico.

                                                   2
Case 1:09-cr-00466-BMC-RLM Document 491 Filed 12/07/18 Page 3 of 3 PageID #: 6377




  its Motions in Limine, Dkt. Nos. 213, 326. In light of the extensive reporting on the Operation,
  repeated references to the Operation in defense cross-examination questions create a
  substantial risk of tainting the jury, even if government objections to the questions are
  sustained by the Court and the witnesses are not required to answer the objectionable questions.

                For the foregoing reasons, the Court should grant the government’s motion to
  preclude any references to Operation Fast and Furious.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     UNITED STATES ATTORNEY
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     ARTHUR G. WYATT, CHIEF
                                                     Narcotic and Dangerous Drug Section
                                                     Criminal Division,
                                                     U.S. Department of Justice

                                                     OF COUNSEL:

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY
                                                     Southern District of Florida


  cc:    Clerk of Court (BMC) (via ECF)
         Defense Counsel (via Email)




                                                 3
